Citation Nr: 1415572	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.

6.  Entitlement to service connection for residuals of prostate cancer, claimed as due to herbicide exposure.


7.  Entitlement to service connection for urinary incontinence, claimed as secondary to prostate cancer.

8.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.

9.  What evaluation is warranted for an anxiety disorder from May 7, 2009 to March 21, 2011?

10.  What evaluation is warranted for an anxiety disorder from March 22, 2011?

11.  What evaluation is warranted for degenerative disc disease and degenerative joint disease of the lumbar spine from May 7, 2009 to January 21, 2013?

12.  What evaluation is warranted for degenerative disc disease and degenerative joint disease from January 22, 2013?

13.  What evaluation is warranted for left lower extremity sciatica associated with lumbar spine disability from May 7, 2009?

14.  What evaluation is warranted for allergic rhinitis with sinusitis and headaches from May 7, 2009?

15.   Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Huntington, West Virginia.  The Huntington RO certified and transferred the appeals to the Board.

In January 2013, the Veteran and his spouse testified during a hearing before a decision review officer at the RO.  In October 2013, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of each hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for ischemic heart disease, prostate cancer residuals, urinary incontinence, and erectile dysfunction; and the issue of entitlement to a total disability rating based on individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an August 2008 rating decision, VA denied the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus.  The Veteran neither appealed these decisions nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 2008 decision relates to unestablished facts necessary to substantiate the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus and raises a reasonable possibility of substantiating these claims.

3.  The evidence is at least evenly balanced as to whether a bilateral hearing loss disability is related to in-service noise exposure.

4.  The evidence is at least evenly balanced as to whether tinnitus is related to in-service noise exposure.

5.  From May 7, 2009 to March 21, 2011, the symptoms and overall impairment caused by the Veteran's anxiety disorder most nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

6.  From March 22, 2011, the symptoms and overall impairment caused by the Veteran's anxiety disorder most nearly approximated occupational and social impairment with reduced reliability and productivity.

7.  From May 7, 2009 to January 21, 2013, symptoms of the Veteran's lumbar spine disability did not more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis and there were no incapacitating episodes.

8.  From January 22, 2013, symptoms of the Veteran's lumbar spine disability did not more nearly approximate ankylosis and there were no incapacitating episodes.

9.  From May 7, 2009, symptoms of the Veteran's left lower extremity sciatica most nearly approximated moderate incomplete paralysis.

10.  From May 7, 2009, symptoms of the Veteran's allergic rhinitis with sinusitis and headaches did not more nearly approximate greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, but did approximate more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The August 2008 decision that denied the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the August 2008 decision is new and material and the claims for entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2013).

4.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2013).

5.  With reasonable doubt resolved in favor of the Veteran, from May 7, 2009 to March 21, 2011, the criteria for an initial rating of 30 percent, but no higher, for an anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2013).

6.  Effective March 22, 2011, the criteria for a rating in excess of 50 percent for an anxiety disorder, were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413.

7.  From May 7, 2009 to January 21, 2013, the criteria for an initial rating higher than 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2013).

8.  From January 22, 2013, the criteria for a rating higher than 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242.

9.  With reasonable doubt resolved in favor of the Veteran, from May 7, 2009, the criteria for an initial rating of 20 percent, but no higher, for left lower extremity sciatica, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4,124a, Diagnostic Code 8520 (2013).

10.  With reasonable doubt resolved in favor of the Veteran, from May 7, 2009, the criteria for an initial rating of 30 percent, but no higher, for allergic rhinitis with sinusitis and headaches have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.97, Diagnostic Codes 6522-6513 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The applications to reopen and service connection claims decided herein are being granted, and further discussion of the VCAA with regard to them is therefore unnecessary.  With regard to the rating claims, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the October 2013 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In an August  2008 rating decision VA denied entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Rather, he filed an application to reopen in October 2008.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's August 2008 denial was based in part on the absence of evidence of hearing loss and tinnitus in service.  The evidence received since this denial, in particular the Veteran's sworn testimony, contains probative evidence of hearing loss and tinnitus in service.  As this evidence relates to the basis for the prior denial and, as explained in more detail below, raises a reasonable possibility of substantiating the claims, reopening of the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Following a July 2008 VA examination, the Veteran was diagnosed with bilateral hearing loss disability consistent with the audiometric requirements of 38 C.F.R. § 3.385 and was also diagnosed with tinnitus, which is a disability for which a lay person may offer a competent diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran has thus met the current disability requirements with regard to each claim.

The Veteran contends in his written statements and hearing testimony that, while serving as a refueling specialist on aircraft participating in combat missions over Vietnam, he suffered acoustic trauma resulting in hearing loss and tinnitus.  His service personnel records reflect that the appellant did indeed serve in this capacity in 29 combat missions.  The finding that the Veteran engaged in combat is significant because a combat veteran is permitted to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  Therefore, the undersigned accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's bilateral hearing loss disability and tinnitus, i.e., acoustic trauma from aircraft and related noise, is therefore established by his testimony, does not prevent him from also invoking the presumption set forth at 38 U.S.C.A. § 1154(b) in order to show that he incurred the disabilities themselves while in service.  Id. at 999.

Aside from the Veteran's competent, credible testimony that he incurred his hearing loss disability and tinnitus in service, there is the August 2008 VA examiner's opinion that the Veteran's hearing loss disability and tinnitus were not caused by service because all in-service audiograms showed normal hearing.  This rationale is flawed because both pertinent regulations and applicable case law indicate that the absence of hearing loss disability or tinnitus in service is not in and of itself fatal to claims for service connection for a bilateral hearing loss disability and tinnitus.  Rather, any disease, including a hearing loss disability, may be found service connected when first diagnosed after service of all of the evidence, including that relating to service, indicates that it was incurred in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); 38 C.F.R. § 3.303(d).  The August 2008 VA examiner's opinion is therefore of little, if any, probative value.

Given the lack of probative value in the only negative nexus opinion and the Veteran's competent and credible testimony that he incurred his hearing loss disability and tinnitus during his combat missions, the evidence is at least evenly balanced as to whether these disabilities are related to service.  As VA law requires that the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C.A. § 5107(b).

Higher Initial Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Anxiety Disorder

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code  9413.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 10 percent rating is assigned where there is occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

In determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

For the time period from May 7, 2009 to March 21, 2011, the Veteran's anxiety disorder was rated 10 percent disabling.  During this time period, the two primary pieces of evidence relating to the Veteran's psychiatric symptoms are the October 2009 VA examination and the July 2009 psychological evaluation performed by Dr. Wing.  Both Dr. Wing and the VA examiner are psychologists and their examination reports were based on consideration of the Veteran's prior medical history and described his psychiatric symptoms in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The October 2009 VA examiner indicated that the Veteran's psychiatric impairment was minimal while Dr. Wing indicated that it was more severe.  

Looking at the October 2009 VA examination the examiner found that the appellant was oriented times three, and he was clean, neatly groomed, and appropriately dressed.  The Veteran showed no remarkable psychomotor activity, and his speech was unremarkable.  The appellant's affect was normal.  His judgment was such that he understood the outcome of his behavior.  He did report nightmares regarding his service in Vietnam, but there were no hallucinations, no homicidal ideation, and no suicidal ideation.  His memory was judged to be normal.  The examiner assigned a global assessment of functioning score of 70.  

Dr. Wing indicated that the Veteran had difficulty with his concentration and immediate memory and that one of his responses to hypothetical judgment questions was less than adequate.  These symptoms approximate the impairment of short term memory and impaired judgment and abstract thinking listed in the criteria for a 50 percent rating, however, the criteria further provide that a 50 percent rating was in order if the appellant could only retain highly learned material, and that he was forgetting to complete tasks.  That level of memory impairment is not shown.  Dr. Wing also indicated that the Veteran's symptoms "cause[d] significant distress and marked impairment in social, occupational and other important areas of functioning."  Significantly, however, mental status examination also revealed essentially normal findings.  The appellant showed appropriate grooming, clear speech, appropriate eye contact, normal affect, no psychotic distortions, no hallucinations, no suicidal ideation, and normal cognitive function.  Moreover, the Veteran indicated that he had been married for 55 years and that his wife was supportive along with some good friends.  The global assessment of functioning score was 60.  The Board has also considered the Veteran's hearing testimony, but that testimony focused on more recent worsening of his symptoms, which is discussed in the section below.  

The above symptoms and impairment more nearly approximate occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of where he was unable to perform occupational tasks.  A 30 percent rating is most consistent with the evidence and the global assessment of functioning scores assigned.  Hence, an initial rating of 30 percent, but no higher, is warranted for anxiety disorder from May 7, 2009 to March 21, 2011.

The RO has assigned a 50 percent rating for the Veteran's anxiety disorder effective March 22, 2011.  The primary pieces of evidence during this period are the March 2011 psychological assessment of Dr. Krum and the January 2013 VA examination report.  Dr. Krum's assessment indicated that the Veteran's level of impairment in functioning was severe and symptoms interfered with relationships with friends, sex life, general satisfaction with life and overall level of functioning in all areas of his life.  Symptoms such as impaired impulse control were noted.  Dr. Krum, however, also found that the appellant showed relevant and appropriate speech; a spontaneous, logical and coherent thought processes, and no evidence of hallucinations or delusions.  The Veteran demonstrated average intelligence, and there was no evidence of either suicidal or homicidal ideation.  The appellant was found to be oriented, and to be a good historian.  A Beck depression inventory revealed findings that were consistent with moderate anxiety.  The global assessment of functioning score was 48.  

The January 2013 VA examiner characterized the appellant's symptoms and impairment as manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks and assigned a global assessment of functioning score of 55.  Symptoms of chronic sleep impairment, mild memory loss, and disturbances of mood and motivation were noted.  The examiner, among other things, did not find evidence of panic attacks occurring weekly or less often.  Further, the appellant showed no evidence of near continuous panic or depression, and there was no impairment of short term or long term memory to the point that the Veteran could only retain highly learned material while forgetting to complete tasks.  The appellant did not show a flattened affect, circumstantial, circumlocutory or stereotyped speech, there was no evidence of an impairment in the ability to understand complex commands, there was no evidence of impaired judgment, there was no evidence of impaired abstract thinking, and there was no evidence of a gross impairment in thought processes or communication.  

This evidence preponderates against finding entitlement to a rating in excess of 50 percent.  In this regard, at no time since March 22, 2011 has the appellant's anxiety disorder been manifested by symptoms such as suicidal ideation, or illogical speech.  There is no evidence that the disorder causes the Veteran to engage in obsessional rituals which interfere with routine activities.  His speech is logical, and it is not obscure.  There is no evidence that the anxiety disorder caused near continuous panic or depression which affects the appellant's ability to function independently, appropriately and effectively.  There is no evidence of impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  The Veteran is able to establish and maintain effective relationships.  As such, the Board finds that entitlement to an increased rating for an anxiety disorder effective March 22, 2011 is not in order. 

Lumbar Spine

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, applicable to degenerative arthritis of the spine.  All diseases and injuries of the spine other than intervertebral disc syndrome, however, are to be evaluated under the general rating formula for diseases and injuries of the spine (general rating formula).  An intervertebral disc syndrome is to be rated either under the general rating formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation requires thoracolumbar forward flexion greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent evaluation.  Finally, it must be recalled that the rating criteria are binding regardless whether there is or is not pain. 38 C.F.R. § 4.71a.

The formula for rating intervertebral disc syndrome provides for ratings based on incapacitating episodes.  Note 1 to the formula for rating intervertebral disc syndrome based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's lumbar spine disability is rated 20 percent disabling from May 7, 2009 to January 21, 2013.  The primary medical evidence during this period is the October 2009 VA examination.  At that examination, range of motion was flexion to 65 degrees, extension to 15 degrees, left lateral flexion to 5 degrees, left lateral rotation to 10 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 15 degrees.  There was evidence of pain on active motion and pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The Veteran indicated that he experienced severe flare-ups weekly, which lasted minutes.  The precipitating factors were lifting and bending and the Veteran's impression of the extent of additional limitation of motion or other functional impairments during flare-ups was that he "must sit and rest in easy chair."  

This evidence clearly reflects that from May 7, 2009 to January 21, 2013, the Veteran's symptoms did not more nearly approximate the criteria for a 40 percent rating under the general rating formula.  The Veteran's flexion did not more nearly approximate 30 degrees or less, even considering his flare-ups.  Although the Veteran experienced pain and flare-ups, there was no additional limitation after repetitive motion testing on examination and the Veteran did not indicate that his flare-ups caused additional limitation causing range of motion to more nearly approximate flexion limited to 30 degrees or less.  In addition, the October 2009 VA examiner specifically indicated that there was no ankylosis.  There was also no indication that the Veteran suffered incapacitating episodes due to his lumbar spine disability.  The Veteran stated during the Board hearing that his doctor told him to lie down when his back gets tired.  The Veteran did not, however, indicate that bed rest was prescribed by this physician or that treatment by a physician was required, or that there were incapacitating episodes of a duration that would warrant a rating higher than 20 percent (i.e., 4-6 weeks during the past 12 months).  The preponderance of the evidence is therefore against an initial rating higher than 20 percent for lumbar spine disability from May 7, 2009 to January 21, 2013.

From January 22, 2013, the Veteran's lumbar spine disability is rated 40 percent.  A higher rating requires ankylosis or incapacitating episodes.  During the January 22, 2103 RO hearing, the Veteran indicated that his lumbar spine disability had worsened.  Significantly, at the February 2013 VA examination, while flexion was limited to 30 degrees after repetitive motion testing, the examiner indicated that there no incapacitating episodes as that term is defined by VA, and there was no evidence of ankylosis.  Without evidence of ankylosis or flareups equivalent to ankylosis the preponderance of the evidence is against entitlement to a rating higher than 40 percent for the appellant's lumbar spine disability from January 22, 2013.

The claim is denied.

Left Lower Extremity Sciatica

The Veteran's left lower extremity sciatica is rated 10 percent from May 7, 2009 under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis.

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  A Note at the beginning of the schedule of ratings for diseases of the peripheral nerves within 38 C.F.R. § 4.124a indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

From May 7, 2009, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's left lower extremity sciatica have more nearly approximated moderate rather than mild incomplete paralysis.  On the October 2009 VA peripheral nerves examination, sensory exam of the lower extremities showed pain and light touch on the left 1/2 and position sense 0/2.  Left knee and ankle reflexes were a hypoactive 1+, and there were moderate effects on shopping, exercise, and recreation.  Significantly, the appellant's lower extremity muscle strength was 5/5 in all muscle groups.  Still, on the February 2013 VA examination, reflexes were a hypoactive 1+, there was decreased sensation of the thigh, knee, leg, ankle, foot, and toes, and straight leg raising test was positive.  The examiner characterized mild intermittent pain paresthesias, and numbness due to radiculopathy.  The examiner's characterization is not, however, binding on the Board.  Given the substantial sensory decrease noted on the October 2009 examination and the continued symptoms in February 2013, the evidence is at least evenly balanced as to whether the symptoms more nearly approximate moderate rather than mild incomplete paralysis of the sciatic nerve.  As the applicable statute requires that the reasonable doubt created by this approximate balance in the evidence must be resolved favor of the Veteran, an initial rating of 20 percent is warranted for left lower extremity sciatica from May 7, 2009.  38 U.S.C.A. § 5107(b).

A 40 percent rating is not, however, warranted because the symptoms did not more nearly approximate moderate incomplete paralysis and the evidence was not evenly balanced between moderate and marked incomplete paralysis.  As noted above the October 2009 VA examination included a detailed motor examination which revealed completely normal findings in each lower extremity muscle group, and no evidence of muscle atrophy.  On the February 2013 VA examination, muscle strength testing was either 4/5 or 5/5 for the left lower extremity.  While the Veteran testified during the RO and Board hearings that he experienced pain and numbness in his left leg, there was no indication that he had specific symptoms that indicated the incomplete paralysis more nearly approximated moderately severe incomplete paralysis or that the evidence was evenly balanced between moderate and moderately severe incomplete paralysis.  Thus, even if it cannot be said that the involvement was wholly sensory, warranting at most a rating for the moderate degree, there was no significant additional impairment that would result in symptoms more nearly approximating moderately severe incomplete paralysis or reflecting that the evidence was approximately evenly balanced as to whether the incomplete paralysis was moderate or  moderately severe.  The preponderance of the evidence is therefore against an initial rating higher than 20 percent for left lower extremity paralysis.

Allergic Rhinitis with Sinusitis and Headaches

The Veteran's allergic rhinitis with headaches is rated noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, applicable to allergic or vasomotor rhinitis, a 10 percent rating is warranted for greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side without polyps; a 30 percent rating requires polyps.   

The Board notes that the Veteran claimed service connection for sinusitis.  The RO granted only service connection for allergic rhinitis with headaches because the CT scan taken in connection with the October 2009 VA examination did not show sinusitis and the examiner diagnosed only allergic rhinitis with headaches.  The examiner indicated, however, that a "problem associated with the diagnosis" was sinusitis and headaches.  Moreover, when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).

The Board is in any event required to consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The general rating formula for sinusitis under 38 C.F.R. § 4.97 provides for a 10 percent rating where there are 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the general rating formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The evidence in this case reflects that the Veteran has not had any obstruction of the nasal passages, and therefore is not entitled to an initial compensable rating for his allergic rhinitis under Diagnostic Code 6522.  At the October 2009 VA examination, the Veteran described symptoms of nasal congestion, excess nasal mucous, watery eyes, sneezing, and headaches, but the examiner specifically found that there were no signs of nasal obstruction or nasal polyps.  There was septal deviation, but it was not due to trauma, and there was permanent hypertrophy of turbinates from bacterial rhinitis.  Subsequent private treatment records did not contain significantly different findings, and the Veteran testified during the Board hearing that he had sinus pain but had never been told that he had an obstruction in either nasal passage.

The above evidence reflects that the Veteran has not had obstruction of either nasal passage warranting an initial compensable rating under Diagnostic Code 6522. 

In addition to the above findings, however, on the October 2009 VA examination, it was noted that there was no history of incapacitating episodes but there was a history of incapacitating episodes of sinusitis, with symptoms of headache, purulent drainage, and sinus pain, with twice monthly episodes per year and the episodes lasting 1 or 2 days.  The Veteran indicated that fewer than half of the headaches were prostrating and usually normal activity was possible.  He did not require continuous medication for sinuses.  During the RO hearing, the Veteran and his spouse indicated that he had breathing problems due to non-service connected disorders to include pulmonary hypertension, chronic obstructive pulmonary disease , emphysema, and congestive heart failure, but that he had nose bleeds every day from his sinusitis.  During the Board hearing, the Veteran testified that he had headaches every day, and had to lay down from them a couple of times per week.

The Board finds the Veteran's testimony as to his headaches competent and his headaches were attributed to his sinusitis by the October 2009 VA examiner.  While sinusitis was not diagnosed in the CT scan report, there is no requirement of a diagnosis in the criteria.  The Board has therefore recharacterized the disability to include sinusitis and will rate it under the general rating formula for sinusitis and assign a new, hyphenated Diagnostic Code, 6522-6513.  See 38 C.F.R. § 4.27 (discussing, among other things, hyphenated diagnostic codes).  Although the Veteran has not had any incapacitating episodes as defined in the general rating formula, his symptoms have since May 7, 2009 approximated more than 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  An initial rating of 30 percent for allergic rhinitis with sinusitis and headaches is therefore warranted.

A higher initial rating is not warranted, however, because the symptoms have not more nearly approximated radical surgery or near constant sinusitis with symptoms after repeated surgeries as required for the next highest, 50 percent rating under the general rating formula.  The preponderance of the evidence is therefore against an initial rating higher than 30 percent for allergic rhinitis with sinusitis.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  
 
As to the Veteran's anxiety disorder, the criteria in the general rating formula refer to symptoms "such as" those specifically listed, and the cases cited above indicate that symptoms other than those specifically listed, as well as the overall level of impairment, should be considered.  Therefore, even though the Veteran has had psychiatric symptoms other than those specifically listed in the criteria, these symptoms are contemplated by the criteria.  Similarly, the Veteran indicated with regard to his lumbar spine that he had symptoms such as pain, radiating pain, and stiffness, which caused him to be unable to climb stairs, lift anything, or sit for long periods of time, and these symptoms are specifically contemplated in the general rating formula for diseases and injuries of the spine, which indicates that the criteria are to be applied with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Moreover, the symptoms of the Veteran's left lower extremity sciatica are contemplated by the broad terminology of the phrase moderate incomplete paralysis of the sciatic nerve, which takes account of all of the symptomatology in the evidence of record with regard to this disability.  Finally in this regard, the symptoms of the Veteran's allergic rhinitis with sinusitis and headaches are contemplated by the criteria in the general rating formula for sinusitis, which the Board considered in addition to the criteria applicable to rhinitis.

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating is not warranted for any of the disabilities addressed herein.  38 C.F.R. § 3.321(b)(1).


ORDER

The claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating of 30 percent, but no higher, for an anxiety disorder from May 7, 2009 to March 21, 2011 is granted, subject to controlling regulations governing the payment of monetary awards.

A rating of in excess of 50 percent for an anxiety disorder from March 22, 2011 is denied.

An initial rating higher than 20 percent for lumbar degenerative disc and joint disease from May 7, 2009 to January 21, 2013 is denied.

A rating higher than 40 percent for lumbar degenerative disc and joint disease from January 22, 2013 is denied.

An initial rating of 20 percent, but no higher, for left lower extremity sciatica associated with lumbar spine disability from May 7, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.

An initial rating of 30 percent, but no higher, for allergic rhinitis with sinusitis and headaches from May 7, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran's primary contention with regard to his prostate cancer and ischemic heart disease is that these disabilities are related to his exposure to Agent Orange while stationed on Takhli Air Base in Thailand.  The Veteran's lay statements and buddy statements of his commanding officers indicate that he was stationed at this base and that there was some spraying of chemicals including defoliants.  Although the Veteran's service personnel records do not specifically mention Takhli Air Base, the lay statements of these combat veterans are sufficient for the Board to accept their statements as credible.  The Board notes that the RO conducted extensive development as to these allegations and attempted to follow the instructions in VA's Adjudication Manual Rewrite.  The Board appreciates the efforts of the RO in this regard, but makes the following interpretation of the Manual Rewrite provisions with regard to Thailand.

For veterans who served at Takhli Air Base, herbicide exposure is to be conceded on a direct/facts found basis.  This does not end the matter, however, because the memorandum for the record on herbicide use in Thailand during the Vietnam era states, "If the Veteran's claim is based on general herbicide use within the base, such as small-scale brush or weed clearing activity along the flight line or around living quarters, there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer."  This type of herbicide use is similar to that described by the Veteran and the other lay witnesses.

While a veteran is entitled to establish service connection by showing he has a disease that is related to actual exposure to an herbicide in service, in these circumstances, the presumption that diseases listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) are related to such exposure is not applicable, because that presumption specifically applies only the herbicide commonly referred to as "Agent Orange."  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307)(a)(6)(iii).  

Although the Veteran and lay witnesses speculated that Agent Orange was sprayed at Takhli Air Base, they have not established that they have the requisite expertise to make a competent statement on these issues, and the memorandum for the record specifically indicates that current information reflects that Agent Orange was not sprayed.  The Manual Rewrite indicates that, if exposure is conceded on a direct/facts found basis, additional development should be conducted, such as scheduling a VA examination.  The Board will therefore remand the claims for a VA examination as to whether ischemic heart disease or prostate cancer is related to exposure to the commercial herbicides that are conceded at this time to have been sprayed, according to the memorandum.

In addition, there were cardiac symptoms noted in service and an opinion should also be obtained as to whether any current heart disorder is related to these symptoms in service.

In addition, as the claims of entitlement to service connection for urinary incontinence and erectile dysfunction are secondary to the claim of  entitlement to  service connection for prostate cancer, they are inextricably intertwined with this claim and must also be remanded.

Finally, although the examination reports indicated that the Veteran had retired in 1995 due to the fact that he was eligible by age or duration of work, the appellant indicated, somewhat ambiguously, during the Board hearing that his lumbar spine disability had contributed to his unemployability.  Hence, the Board will find that the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities has been raised and remand this issue for adjudication by the RO in the first instance.  38 U.S.C.A. § 5107(b).

Accordingly, the claims for entitlement to service connection for prostate cancer residuals, ischemic heart disease, urinary incontinence, erectile dysfunction, and entitlement to a total disability rating based on individual unemployability are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate specialist physician as to the etiology of the Veteran's prostate cancer residuals and any current heart disorder.

The examiner must be provided access to the Veteran's claims file, Virtual VA file, and VBMS file for review prior to any respective examinations.

As to all heart disorders indicated by the evidence of record (other than hypertension, for which the Veteran has not claimed service connection) and prostate cancer, the physician must indicate whether it is as least as likely as not (50 percent probability or more) that such disorders are related to exposure to the types of herbicides indicated in the memorandum for the file described in the Manual Rewrite as having been sprayed in Thailand during the Vietnam era.  The physician should also offer an opinion as to whether any current heart disorder is related to the heart symptoms noted in service or manifested within a year of separation from active duty.

If prostate cancer is found to be related to herbicide exposure, the physician should offer an opinion as to whether either urinary incontinence or erectile dysfunction is either (a) caused by or (b) aggravated by, prostate cancer.
 
A complete rationale should accompany any opinion provided.

2.  After conducting all appropriate development, adjudicate the issue of entitlement to a total disability rating based on individual unemployability.

3.  After completing the above actions, and any other development determined to be appropriate, readjudicate all remaining claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


